Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/441,554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences of the claims 1-10 from the claims 1-10 of reference application, a speed of a plurality of rotor blades of a first (second) pair of rotors vs. a speed of the first (second) pair of fans, and the limitation the first pair of rotors is positioned forward of and in-line with the first pair of rotors vs. the second pair of fans is positioned in-line with and aft of the first pair of fans in the reference application do not amount to being patentably distinct from the aspect of noise reduction of a tilt-rotor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Amendment
The amendment filed April 27, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome 112(b) rejections previously set forth in the Non‐Final Office Action mailed March 3, 2021.

Claim Objection
Claim 20 is objected to because of the following informalities:  on line 1, “The of claim 18,” is grammatically incorrect. It is suggested to amend “The of claim 18,” to “The method of claim 18,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 11, 12, the meaning of the limitation, “wherein the first pair of rotors is positioned forward of and in-line with the first pair of rotors” is unclear. For purposes of examination, the other limitations of claim 1 will be considered the best reasonable interpretation of the limitation pointed out.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US10442542B2 to Armstrong et al. (hereinafter, Armstrong) in view of 20200361601 A1 to Mikic et al. (hereinafter, Mikic).
Regarding claim 1, Armstrong teaches:
a method of reducing noise generated by an aircraft, the method comprising: a first pair of rotors of the tilt-rotor aircraft generates turbulent air and a second pair of rotors of the tilt-rotor aircraft ingests at least some of the turbulent air; reducing a speed of a plurality of rotor blades of the first pair of rotors of the tilt rotor aircraft to be less than a speed of a plurality of rotor blades of the second pair of rotors, thereby reducing noise generated by each of the first pair of rotors and the second pair of rotors {{Armstrong: a second fan [rotor] is driven at a speed that is different than the speed of a first fan [rotor], [abstract]; slight variations in the speed of propulsor fans can have a dramatic impact on the amount of undesirable fan noise that is exerted from the aircraft. [column 1, lines 17-19]; Fig. 2 shows that many propulsors are arranged in a row and adjacent propulsors are very close with each other}.
It is in the knowledge generally available to one of ordinary skill in the art that (1) speed difference of two fans [rotors] means speed of one fan is less than the speed of the other fan, (2) the reasoning for two fans also applies to two pairs of fans, (3) rotating fans generate turbulent air, (4) turbulent air generation is not limited to inside the diameter of the propulsor, turbulent air flow surrounding the tip of the propulsor occurs, and at least some of the turbulent air around the tip of the propulsor is ingested by the adjacent propulsor in the arrangement shown on figs. 1 and 2 of Armstrong.
Armstrong does not disclose the following limitations and Mikic remedies this and teaches: the air craft is a tilt-rotor aircraft operating in an airplane mode, the method comprising: operating the tilt-rotor aircraft in the airplane mode {Mikic: the aircraft 100 can be a tilt-rotor aircraft, paragraph [0062]; the rotors can be suitably arranged relative to the tilt axis in the forward [airplane mode] and/or hover [helicopter] configuration, (Figs. 1A and 1B, paragraph [0080]} and wherein the first pair of rotors is positioned forward of and in-line with the first pair of rotors {Mikic: Figs. 1A and 1B}.

	Regarding claim 2, which depends from claim 1, Mikic further discloses that the tilt-rotor aircraft comprises a third pair of rotors {Figs. 1A and 1B}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic in order to increase the number of rotors of the tilt-rotor aircraft.
Regarding claim 3, which depends from claim 2, Mikic further discloses that the third pair of rotors is positioned out of line with the first pair of rotors {Figs. 1A and 1B}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position of the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic in order to prevent air flow from the third pair of rotors from affecting the air flow from the first pair of rotors.
Regarding claim 10, which depends from claim 1, Armstrong teaches that the reducing the speed of the first pair of rotors is done automatically by a flight control system of the tilt-rotor aircraft {Armstrong: a controller [flight control system] configured to [automatic] operate the first propulsor fan and the second propulsor fan, (claim 1 of Armstrong)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Armstrong with the described 
Regarding claim 11, Armstrong in view of Mikic teaches:
a method of reducing flight control system configured to reduce a noise level of a tilt-rotor aircraft in an airplane mode, the method flight control system comprising: a flight control computer comprising a processor; a propulsion system communicatively coupled to the flight control computer; a first pair of rotors and a second pair of rotors communicatively coupled with the flight control computer and the propulsion system; wherein the processor is operable to implement a method comprising: transitioning the tilt rotor aircraft into an airplane mode from a helicopter mode; and operating the tilt-rotor aircraft in the airplane mode, in which mode a first pair of rotors of the tilt-rotor aircraft generates turbulent air and a second pair of rotors of the tilt-rotor aircraft ingests at least some of the turbulent air, and wherein the first pair of rotors that are positioned forward of and in-line with the first pair of rotors {Armstrong, fig. 2, abstract, column 1, lines 17-19, claim 1: a controller configured to operate a first motor that drives a first fan of the first propulsor and a second motor that drives a second fan of the second propulsor [flight control computer of a flight control system], the motors [propulsion system] are operated by the controller and drives the fans [communicatively coupled]}{Mikic, figs. 1A, 1B, paragraphs [0062], [0080]}.
Armstrong further discloses: 
reducing a pitch of a plurality of rotor blades of the first pair of rotors to be less than a pitch of a plurality of rotor blades of the second pair of rotors, thereby reducing noise generated by each of the first pair of rotors and the second pair of rotors {Armstrong: column 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilt-rotor aircraft of Mikic with the noise reduction method of Armstrong in order to reduce fan noise of a tilt-rotor with two pairs of rotors by applying the noise reduction technique for two adjacent rotors.
Regarding claim 13, which depends from claim 11, Mikic discloses that the tilt-rotor aircraft comprises a third pair of rotors {Mikic, Figs. 1A and 1B}. Armstrong discloses that rotors are communicatively coupled with the flight control computer and the propulsion system (Armstrong, claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic in order to increase the number of rotors of the tilt-rotor aircraft.
Regarding claim 14, which depends from claim 13, Mikic discloses that the third pair of rotors are positioned out of line with the first pair of rotors {Figs. 1A and 1B}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position of the third pair of rotors of Mikic .
	Claims 4-8, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Mikic, and in further view of 20190043465 A1 to Maruri et al. (hereinafter, Maruri).
Regarding claims 4-6, which depends from claim 2, the limitations are setting speed of the plurality of rotor blades of the third pair of rotors equal to (claim 4), greater than (claim 5) or less than (claim 6) the speed of the plurality of rotor blades of the second pair of rotors.
Armstrong in view of Mikic describes the invention of claim 2. Regarding the speed setting limitations of claims 4-6, Maruri teaches that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). That is, Maruri teaches controlling motor (change speed of rotor blades of rotors) to reduce noise based on gathered acoustic data. With these given structural elements, changing speed of rotor blades of the third pair of rotors with respect to speed of rotor blades of the second pair of fans of a tilt-rotor for distribution of noise while providing required thrust is in the knowledge generally available to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor blade speed changing features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic in order to 
Regarding claim 7, which depends from claim 1, Maruri and Armstrong teaches:
measuring, prior to the reducing the speed of the plurality of rotor blades of the first pair of rotors, a noise level of the first pair of rotors; and determining if the noise level exceeds a threshold noise level {Maruri: an audio noise reduction module 118 implement noise reduction in acoustic data gathered by the drone 100, which includes the audio sensors 114, (paragraph [0019])}, {Armstrong: reducing the speed of the plurality of rotor blades of the first pair of rotors (column 1, lines 17-19)}. With the audio sensor, it is in the knowledge generally available to one of ordinary skill in the art that measuring noise level of the first pair of rotors is performed prior to reducing the speed of the rotors to check whether the reducing is required. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic in order to check whether reducing of speed of the first pair of rotors is required.
	Regarding claim 8, which depends from claim 7, Maruri teaches:
	measuring, after the reducing the speed of the plurality of rotor blades of the first pair of rotors, the noise level of the first pair of rotors; determining if the noise level is below the threshold noise level; and responsive to a determination that the noise level is greater than the threshold noise level, reducing the speed of the plurality of rotor blades of the first pair of rotors {Maruri: audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor speed changing features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic in order to feedback control the speed of the first pair of rotors for the noise to be under the threshold.
Regarding claim 12, which depends from claim 11, Maruri discloses measuring a noise level of the first pair of rotors {Maruri: audio noise reduction module 118 includes the audio sensors 114, (paragraph [0019])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic in order to provide noise data for feedback control of the first pair of rotors.
	Regarding claims 15-17, which depends from claim 13, the limitations are setting a pitch of a plurality of rotor blades of the third pair of rotors equal to (claim 15), greater than (claim 16) or less than (claim 17) the pitch of the plurality of rotor blades of the second pair of rotors.
Armstrong in view of Mikic describes the invention of claim 13. Regarding the pitch setting limitations of claims 15-17, Maruri teaches that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set 
Modifying Maruri’s motor control for output of rotors so that the pitch of the rotor blades is controlled to control output of rotors is in the knowledge generally available to one of ordinary skill in the art. With these given structural elements, setting a pitch of a plurality of rotor blades of the third pair of rotors with respect to the pitch of the plurality of rotor blades of the second pair of rotors of a tilt-rotor for distribution of noise while providing required thrust is in the knowledge generally available to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor blade control features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic in order to control the pitch of the out-of-line pair of rotors with respect to the pitch of the in-line pair of rotors thereby distributing noise while providing required thrust.
Regarding claim 18, which depends from claim 13, Maruri and Armstrong teaches:
measuring, prior to the reducing the pitch of the plurality of rotor blades of the first pair of rotors, a noise level of the first pair of rotors; and determining if the noise level exceeds a threshold noise level {Maruri: an audio noise reduction module 118 implement noise reduction in acoustic data gathered by the drone 100, which includes the audio sensors 114, (paragraph [0019])}, {Armstrong: reducing the pitch of the plurality of rotor blades of the first pair of rotors (column 7, lines 40-46)}. With the audio sensor, it is in the knowledge generally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic in order to check whether reducing of pitch of the first pair of rotors is required.
Regarding clam 19, which depends from claim 18, Maruri teaches:
measuring, after the reducing the pitch of the plurality of rotor blades of the first pair of rotors, the noise level of the first pair of rotors; determining if the noise level is below the threshold noise level; and responsive to a determination that the noise level is greater than the threshold noise level, reducing the pitch of the plurality of rotor blades of the first pair of rotors {Maruri: audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). Implementing noise reduction by the disclosed components means that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic, Maruri’s audio noise reduction module 118 can perform the limitations of claim 19}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor control features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic in order to feedback control the pitch of the first pair of rotors for the noise to be under the threshold.
Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Mikic and in further view of Maruri and US20200324886 A1 to Gilbert.
Claim 9, which depends from claim 1, has limitations similar to those of claim 8. The difference is that the variable is a total thrust produced by the first and second pairs of rotors instead of the noise level of the first pair of rotors. Gilbert discloses measuring thrust produced by rotors {the sensor(s) 158 include sensors to measure thrust generated by the thruster 153 (e.g., strain gauges), (paragraph [0030])}. Maruri discloses that the drone may include sensors
to gather other types of data, (paragraph [0016]), and that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). Because thrust increases as the rotor speed increases, it is implied that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic and the thrust sensor of Gilbert, Maruri’s audio noise reduction module 118 can handle the variable of a total thrust produced by the first and second pairs of rotors to perform the limitations of claim 9: measuring, after the reducing the speed of the plurality of rotor blades of the first pair of rotors, a total thrust produced by the first and second pairs of rotors; comparing the total thrust produced by the first and second pairs of rotors to a threshold thrust level; and responsive to a determination that the total thrust produced by the first and second pairs of rotors is less than the threshold thrust level, increasing a speed of the plurality of rotor blades of the second pair of rotors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor speed (thrust) changing features for 
Regarding claim 20, which depends from claim 18, Armstrong in view of Mikic, Maruri and Gilbert teaches:
measuring, after the reducing the pitch of the plurality of rotor blades of the first pair of rotors, a total thrust produced by the first and second pairs of rotors; comparing the total thrust produced by the first and second pairs of rotors to a threshold thrust level; and responsive to a determination that the total thrust produced by the first and second pairs of rotors is less than the threshold thrust level, increasing the pitch of the plurality of rotor blades of the second pair of rotors {Gilbert, paragraph [0030] / Maruri, Figs. 1, 2, paragraphs [0015], [0016], [0019]}. Because thrust increases as the rotor pitch increases, it is implied that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic and the thrust sensor of Gilbert, Maruri’s audio noise reduction module 118 can handle the variable of a total thrust produced by the first and second pairs of rotors to perform the limitations of claim 20.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor control features for noise reduction of Maruri and the thrust sensor of Gilbert with the described invention of Armstrong in view of Mikic in order to keep the thrust required for the tilt-rotor while suppressing noise generated by rotors.

Response to Argument
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 103 rejections are rewritten for the amended claim set. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661